Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Cheeseboro appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Defendant in this action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cheeseboro v. City of Columbia, No. 3:11-cv-02173-JFA, 2013 WL 1093099 (D.S.C. Mar. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.